Citation Nr: 0002584	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for loss of maxilla, 
loss of teeth and bone loss due to periodontal disease.  

2.  Entitlement to service connection for a disability 
productive of dental caries, based on aggravation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

Records associated with the veteran's claims folder indicate 
that he served on active duty from May 1953 to May 1955 and 
again from April 1959 to April 1987.  They also reflect that 
he had National Guard service.  

This appeal arises before the Board of Veterans' Appeals from 
a rating decision rendered in July 1996 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of 
Veteran's Affairs (VA), whereby the veteran's claims for 
service connection for his dental conditions due to 
periodontal disease were denied.

The issue of entitlement to service connection for a 
disability productive of dental caries, based on aggravation 
is addressed in the remand section of the opinion.  


FINDING OF FACT

The veteran's periodontal disease, which is shown to be 
incurred in service, "created destruction of bone and loss 
of teeth." 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
examination and outpatient treatment only for loss of 
maxilla, loss of teeth and bone loss due to periodontal 
disease is granted.  38 U.S.C. §§ 1712, 5107 (a) (West 1991 & 
Supp. 1998); 38 C.F.R. § 17.123 (1994), §§ 3.381, 4.149, 
17.161 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1999), that is, this claim is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which are not already sought by VA or 
associated with his claims folder, are available.  The Board 
accordingly finds that the duty to assist him, as mandated by 
38 U.S.C. § 5107(a) (West 1991 & Supp. 1999), with regard to 
this claim has been satisfied.

The veteran avers that service connection for dental 
treatment of disabilities, due to periodontal disease, is 
appropriate in this case.  Based on our review of the 
relevant evidence in this matter, and for the following 
reasons and bases, it is the decision of the Board that the 
claim for service connection, based on periodontal disease, 
is granted.  

The veteran initially submitted a claim for dental treatment 
in November 1993.  A records review was conducted in December 
1993.  In response to the veteran's inquiries, a rating 
decision was promulgated in March 1997 denying the veteran's 
claim.  The veteran disagreed with that decision, and this 
appeal ensued.

The veteran's service medical records, (SMRs) although 
showing extensive dental treatment, do not show that the 
veteran manifested any dental disabilities due to trauma.  

A report of a VA records review, dated December 1993 is of 
record.  The examiner reported that: "[T]he military records 
show that a relatively large cyst was removed from the 
maxilla, and that severe periodontal pyorrhea of long term 
duration created destruction of bone and loss of teeth.  A C 
& P examination is warranted and should be performed by 
specialists."

VA regulation requires that each missing or defective tooth 
and each disease of the investing tissues be considered 
separately and that the name or number of all such defective 
or missing teeth be noted and the character and extent of any 
pathological condition of the investing tissues observed be 
also included when evaluating a claim for service connection 
for dental disabilities.  See, 38 C.F.R. §§ 3.381(a), 
3.382(a) (1998).

A VA examination report shows that the veteran was examined 
in December 1996.  The medical history portion of the report 
shows that the veteran underwent extensive dental care during 
his service, including multiple extractions, extensive crown 
and bridge restorations, endodontics and periodontal 
maintenance procedures.  The examiner noted that there was no 
history of trauma to the face or mouth.  The objective 
findings were that there was "extensive bridgework with 
extremely poor margins of teeth #6, 23 and 24.  In fact, 
there is extensive dental caries under crown of tooth #6.  
The patient has excellent oral hygiene.  There is noted to be 
occasional periodontal pockets of 3-4mm."  The examiner also 
noted that diagnostic testing revealed that multiple teeth 
were missing, "most replaced by fixed bridgework, 
endodontically treated teeth, #1, 23, 24 and 32."  There was 
moderate generalized periodontitis as manifested by early 
supporting bone loss around all of his teeth.  The diagnoses 
were "partially edentate condition with missing teeth 
replaced by fixed bridgework, poor margins on teeth #6, 23, 
and 24, and carries under crown of tooth #6."    

The laws and regulations concerning service connection, 
compensation, and treatment for dental disorders were 
changed, first in 1982, and again in 1994.  Because the 
veteran initially filed his claim in November 1993, his claim 
is evaluated under the criteria that are more favorable to 
him.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant should be applied unless provided 
otherwise by statute).

In general, VA law and regulation provides that service 
connection will be granted for a disease or injury of the 
individual teeth and investing tissues, shown by the evidence 
to have been incurred or aggravated by service.  38 C.F.R. 
§ 3.381 (1998).  Specifically, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be service-connected solely 
for the purpose of entitlement to dental examinations or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).  

Authorization of outpatient treatment is also allowable for 
certain classes in accordance with the applicable provisions 
set forth in 38 C.F.R. § 17.123 (1994), 17.161 (1998).  Those 
regulations provide that outpatient dental treatment that is 
reasonably necessary to maintain oral health and maintenance 
is allowable for those having a compensable service-connected 
disability (Class I). 

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

With regard to service connection for dental examinations or 
outpatient dental treatment only, we find the report of the 
VA records review, dated December 1993, particularly 
probative.  The examiner reported that: "[T]he military 
records show that a relatively large cyst was removed from 
the maxilla, and that severe periodontal pyorrhea of long 
term duration created destruction of bone and loss of teeth.  
Together with the findings from the December 1996 VAME, we 
find that the evidence shows that service connection is 
appropriate. 



ORDER

Entitlement to service connection dental examinations or 
outpatient dental treatment only for loss of maxilla, loss of 
teeth and bone loss due to periodontal disease is granted. 


REMAND

After a careful review of the veteran's claims folder, the 
Board notes that the examiner of the veteran's dental 
examination found that the veteran had bridge work with 
extremely poor margins of teeth #6, 23 and 24, and that in 
fact, there was extensive dental caries under crown of tooth 
#6, and that it appears from the record that the veteran had 
this treatment during his active service.  As this medical 
examination shows dental disabilities that are not due to 
periodontal disease, and an informal claim has been raised, 
we determine that clarification of the medical record is 
required as to these disabilities.  

Specifically, the Board notes that "teeth noted ... as carious 
restorable will not be held as service-connected , either 
direct or by aggravation, ... on the basis of the insertion of 
a filling during service, unless new caries develops after 
expiration of a reasonable time after the original cavity has 
been filled... ."  

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he or his representative may furnish any 
additional evidence, to include but not 
limited to, private medical records, in 
support of his claim.  

2.  The RO should also schedule the 
veteran for a special dental examination.  
The RO should provide the examiner with a 
copy of this REMAND and with the 
veteran's claims folder.  

3.  The examiner should review the 
veteran's history as provided in his 
claims folder, and conduct all necessary 
examinations, testing, and treatment in 
order to provide the following medical 
opinion:  In your opinion, did the caries 
exist prior to the crown work on tooth 
#6, or would caries normally develop 
under an adequately constructed crown?  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

